Case 1:18-cv-05204-JSR Document 92 Filed 10/21/20 Page 1 of 6

Beth L. Kaufman

Jeremy Miguel Weintraub

SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
551 Fifth Avenue

New York, NY 10176

(212) 661-5030

Attorneys for Defendants New York City Transit
Authority and Manhattan and Bronx Surface
Transit Operating Authority

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENNETH FRILANDO,
Plaintiff, Case No.: 18-CV-5204
-against-

STIPULATION AND ORDER
NEW YORK CITY TRANSIT AUTHORITY and FOR THE PRODUCTION

MANHATTAN AND BRONX SURFACE AND EXCHANGE OF
TRANSIT OPERATING AUTHORITY, CONFIDENTIAL
INFORMATION
Defendants.
we eee ee ee ee eee eens x

This matter having come before the Court by stipulation of plaintiff
Kenneth Frilando (‘Plaintiff’) and defendants New York City Transit Authority
(NYCT”) and Manhattan and Bronx Surface Transit Operating Authority
(“MaBSTOA”) (together, “the Defendants”) for the entry of a protective order,
pursuant to Rule 26(C) of the Federal Rules of Civil Procedure, limiting the use,
review, copying, dissemination and filing of a confidential examination to be produced
by Defendants to the extent set forth below; and the parties, having stipulated and

agreed to the terms set forth herein, and good cause having been shown;

 
Ease 1:18-cv-05204-JSR Document 92 Filed 10/21/20 Page 2 of 6

IT IS HEREBY ORDERED that:

1, This Stipulation is being entered into and this Order is being
issued in order to facilitate the production by Defendants of a single hard copy of
NYCT Exam No. 8600 for the position of Track Worker (the “Exam”) to Plaintiffs
attorneys Andrew Rozynski and David John Hommel of the law firm of Eisenberg &
Baum (“Plaintiffs Law Firm”), The Exam shall be designated as “Attorneys Eyes
Only” and has been designated as such by a stamp affixed to the Exam for purposes
of this action.

2, Mr. Rozynski and Mr. Hommel shall not disclose the Exam, any
of its contents of the Exam, or any summary or description of the Exam to anyone,
including but not limited to Plaintiff,

3. The Exam shall be used by Mr. Rozynski and Mr. Hommel solely
for purposes of this action.

A, Mr, Rozynski and Mr. Hommel shall not make any copies of the
Exam or any part of the Exam, including that they shall not take any photographs of
or make any writings or recordings that transcribe or summarize any of the Exam
questions or answer choices. Further, Mr. Rozynski and Mr. Hommel shall not scan
or save the Exam or any of its content to any computer, cloud storage service, or
database.

5. The parties agree that any filing with the Court of the Exam, any

portion of the Exam, or any summary or description of the Exam shall be under seal.

 
Case 1:18-0v-05204-ISR Document@k Filed W220 Page 3 ore

6. Any questioning or discussion at trial about the Exam or any part
thereof that shall be permitted, shall be sealed under a designation of “Attorneys’
Eyes Only Information” in any court transcript.

7. Mr. Rozynski and Mr. Hommel shall receive a copy of the Exam
for the duration of the trial, and agree to return the copy to Defense counsel within
24 hours after the completion of the trial. Mr. Rozynski and Mr. Hommel shall have
the ability to request access to the Exam from the Court, after trial, if necessary for
this matter. Upon obtaining access to the Exam during the post-trial period, the
Exam may be used by Mr. Rozynski and Mr. Hommel only for purposes of post-trial
activities and all provisions of this Stipulation shall apply equally to their use of the
Exam during such period and they shall continue to be governed hereby. If the Court
determines that the Exam is not relevant to the action and orders that it not be part
of the record, no use of the Exam shall be made by Mr. Rozynski or Mr. Hommel after
this trial. If access is granted during the post-trial period, Mr. Rozynski and Mr.
Hommel shall return the Exam to Defendants’ counsel no later than 24 hours
following the deadline for filing post-trial submissions.

8. This Stipulation is entered into without prejudice to Defendants’
right to seek relief from, or modification of, this Stipulation or any provisions thereof
by a properly noticed motion to the Court.

9, The provisions of this Stipulation shall continue to be binding

after the conclusion of this action.

 
Ease 1:18-ev-05204-ISR Document 92 Filed 1OZWV20 Page 4 of 6

10. Nothing herein shall be deemed to be a waiver by Defendants of
any privilege recognized by law or shall be deemed an admission as to the
admissibility in evidence of the Exam or any facts or documents revealed during
disclosure.

11. The parties agree that if a party purportedly breaches this
agreement, this Court shall have jurisdiction over any appropriate relief, including,
but not limited to, injunctive relief or sanctions.

12. This Stipulation may be signed in counterparts, which, when fully

executed, shall constitute a single original, and electronic signatures shall be deemed

original signatures.

Dated: October 21, 2020

EISENBERG & BAUM, LLP

/sf Andrew Rozynski
Andrew Rozynski, Esq.

/s/ David John Hommel

David John Hommel, Esq.

24 Union Square Kast
Fourth Floor

New York, New York 10003
Tel: (212) 353-8700

Dated: October 21, 2020

SCHOEMAN UPDIKE KAUFMAN &
GERBER LLP

oy: _fvlcl [Laesdeiba

” Bath L. Kaufman,

Jeremy Miguel Weintraub, Esq.
551 Fifth Avenue
New York, New York 10176
Tel: (212) 661-5030

Attorneys for Defendants

New York City Transit Authority and
Manhattan and Bronx Surface
Transit Operating Authority

 
Case 1:18-cv-05204-JSR Document 92 Filed 10/21/20 Page 5 of ¢

Attorneys for Plaintiff
Kenneth Frilando

Dated: cola. | ad

SO ORDERED:

ttl.

Hon. Jed 8, Rakoff, U.YD.J.

 
Case 1:18-cv-05204-JSR Document 92 Filed 10/21/20 Page 6 of 6

 
